Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 26, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00041-CV

      IN RE TAYLOR MORRISON OF TEXAS, INC. AND TAYLOR
      WOODROW COMMUNITIES-LEAGUE CITY, LTD., Relators

                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              56th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 20-CV-0294

                          MEMORANDUM OPINION

      On January 19, 2021, relators Taylor Morrison of Texas, Inc. and Taylor
Woodrow Communities-League City, Ltd. filed a petition for writ of mandamus in
this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. Relators
therein ask this Court to compel the Honorable Lonnie Cox, presiding judge of the
56th District Court, to vacate a discovery order requiring them to answer a set of
discovery requests and enter an order both sustaining relators’ objection to the
discovery requests and denying an underlying motion to compel.
      Relators have not shown they are entitled to mandamus relief. Accordingly,
we deny relators’ petition for writ of mandamus.

                                      PER CURIAM


Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                         2